COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
                                                                 No. 08-09-00242-CR
                                                 §
 EX PARTE:                                                          Appeal from the
                                                 §
 ALFONSO GOMEZ QUIROZ, III                                    83rd Judicial District Court
                                                 §
                                                                of Pecos County, Texas
                                                 §
                                                                 (TC# P-2837-83-CR)
                                                 §


                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s voluntary motion to dismiss this appeal pursuant

to TEX .R.APP .P. 42.2(a). This is an appeal from the denial of an application for writ of habeas

corpus requesting a reduction of bond pursuant to Texas Code of Criminal Procedure 17.151.

Appellant represents that on or about September 23, 2009, he was able to post bail in the amount

set by the trial court, and there is no longer a need to pursue the appeal. As the motion is in

compliance with Rule 42.2(a), we dismiss the appeal.


November 12, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)